UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DANA GIBSON,

                       Plaintiff,
       v.                                                             DECISION AND ORDER
                                                                           17-CV-272S
NICOLE A. HEARY, et al.,

                       Defendants.


                                       I. INTRODUCTION

       In this action, pro se plaintiff Dana Gibbons alleges, pursuant to 42 U.S.C. § 1983,

that the Defendants, all of whom are employees of the New York Department of

Corrections and Community Services (“DOCCS”), violated her constitutional rights while

she was an inmate at the Wende Correctional Facility. 1 Relevant to this Decision &

Order, Plaintiff alleges that Defendant C.K. Wilkins (“Wilkins”) violated her Fourteenth

Amendment rights by denying her due process in a disciplinary hearing.

       Presently before this Court is a motion to dismiss Gibson’s Fourteenth Amendment

Due Process claim brought by Defendant Wilkins under Federal Rules of Civil Procedure

12(b)(6) for failure to state a claim upon which relief can be granted.2 (Docket No. 22.)

For the following reasons, the moving Defendant’s motion is denied.

                                       II. BACKGROUND

       The following facts, drawn from Gibson’s amended complaint and her opposition



1 Gibson is now confined in the Attica Correctional Facility. (Docket No. 35, p. 1.)
2 By Order dated July 16, 2018, the Court stayed the response deadlines for all Defendants other than
Defendant Wilkins pending the resolution of the instant motion to dismiss. (Docket No. 28).

                                                 1
to Defendant Wilkins’ motion to dismiss, are assumed true for purposes of the moving

Defendant’s motion to dismiss.      See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572

(2007) (“[A] judge ruling on a defendant's motion to dismiss a complaint must accept as

true all of the factual allegations contained in the complaint.” (internal quotation marks

omitted)); Villafane v. Sposato, No. CV163674JFBAKT, 2017 WL 4179855, at *1

(E.D.N.Y. Aug. 22, 2017), report and recommendation adopted, No. 16CV3674JFBAKT,

2017 WL 4157220 (E.D.N.Y. Sept. 15, 2017) (“The following factual allegations have

been taken from Plaintiff’s Complaint and the Plaintiff’s Opposition to Defendants' motion

to dismiss. Because Plaintiff is proceeding pro se, the Court is obligated to construe his

pleadings liberally ‘to raise the strongest arguments that they suggest.’”) (quoting

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006)).

         On or about Thursday, December 17, 2015, at approximately 2:15 pm, “while still

imprisoned in the solitary confinement housing unit of Wende” Correctional Facility,

“Plaintiff was summoned to appear at a prison inmate disciplinary hearing proceeding

before Defendant Wilkins as the presiding Hearing Officer.” (Am. Compl., Docket No. 7,

¶ 20).    Following the disciplinary hearing, Defendant Wilkins rendered a disposition

finding Plaintiff guilty of violating “numerous DOCCS rules which included refusing

urinalysis testing and refusing a direct order” while serving a term in solitary confinement,

or special housing unit (“SHU”).     (Id. ¶¶ 19, 20).    Defendant Wilkins rendered this

disposition “without providing Plaintiff with a written statement of evidence relied upon

and the reason for the disposition.”     (Id. ¶ 20 (emphasis in original)).    Plaintiff was

sentenced to 180 days in the SHU. (Id. ¶ 20). Plaintiff’s punishment was reduced on


                                             2
appeal to 60 days, which she served from December 17, 2015 to February 15, 2016. (Id.

¶ 21). During this period in SHU, “Plaintiff suffered a number of unlawfully harsh atypical

and significant hardship forms of treatment in [SHU] including but not limited to [1]

unlawful restraint and cell-shield orders; [2] unlawful confinement, and more,” (Id. ¶ 21),

which “contributed to [her] developing an acute psychological disorder based upon her

having to endure such harsh treatment in solitary confinement.” (Pl. Opp’n, Docket No.

26, at 8).

       More specifically, Gibson alleges that, while confined in the SHU from December

17, 2015 to February 15, 2016, she “was subject to endure an extraordinary means of

mechanical physical restrains consisting of handcuffs secured very tightly around her

wrists positioned in front of her body with a restrictive security ‘black box’ over the

handcuffs” as well as “a waist chain tightly secured around [her] waist with a padlock and

tightly to the black box and handcuffs with a padlock” which caused her “great amounts

of pain to both her lower back and wrists.” (Id. at 10). She also alleges that she was

deprived of her right to one hour of “outdoor out of cell” exercise per day for the entire 60-

day sentence in SHU; in other words, that she was confined in the SHU 24 hours a day

for 60 straight days. (Id. at 8-9).

                                      III. DISCUSSION

       Cognizant of the distinct disadvantage that pro se litigants face, federal courts

routinely read their submissions liberally and interpret them to raise the strongest

arguments that they suggest. See Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594,

596, 30 L. Ed. 2d 652 (1972); Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994).


                                              3
Because Gibson is proceeding pro se, this Court has considered her submissions and

arguments accordingly.

       Gibson’s claim against the moving defendant is that Defendant Wilkins violated

her Fourteenth Amendment right to due process when Defendant Wilkins failed to provide

Gibson with a written statement of the disposition of guilty articulating the evidence relied

upon in rendering that disposition. Defendant Wilkins seeks dismissal of this claim under

Rule 12(b)(6) on the basis that Gibson fails to allege a liberty interest protected by the

Fourteenth Amendment, as required.

A.     General Legal Principles

       1.     Rule 12 (b)(6)

       Rule 12 (b)(6) allows dismissal of a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12 (b)(6). Federal pleading standards are

generally not stringent: Rule 8 requires only a short and plain statement of a claim. Fed.

R. Civ. P. 8 (a)(2). But the plain statement must “possess enough heft to show that the

pleader is entitled to relief.” Twombly, 550 U.S. at 557.

       When determining whether a complaint states a claim, the court must construe it

liberally, accept all factual allegations as true, and draw all reasonable inferences in the

plaintiff’s favor. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Legal conclusions,

however, are not afforded the same presumption of truthfulness. Id. (the tenet that a

court must accept as true all factual allegations contained in a complaint is inapplicable

to legal conclusions).

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,


                                             4
accepted as true, to state a claim to relief that is plausible on its face. Id. (quoting

Twombly, 550 U.S. at 570).        Labels, conclusions, or “a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Facial plausibility

exists when the facts alleged allow for a reasonable inference that the defendant is liable

for the misconduct charged. Iqbal, 556 U.S. at 678. The plausibility standard is not,

however, a probability requirement: the pleading must show, not merely allege, that the

pleader is entitled to relief. Twombly, 550 U.S. at 556; Fed. R. Civ. P. 8 (a)(2). Well-

pleaded allegations in the complaint must nudge the claim “across the line from

conceivable to plausible.” Id. at 570.

       For pro se actions, the Supreme Court has rejected the notion that the plausibility

standard requires amplification with factual allegations to render the claim plausible. See

Erickson v. Pardus, 551 U.S. 89, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007).               In

Erickson, the Supreme Court reversed the dismissal of a prisoner’s Eighth Amendment

claim, holding that the court of appeals had “depart[ed] from the liberal pleading

standards” of Rule 8 (a). Boykin v. KeyCorp, 521 F.3d 202, 214 (2d Cir. 2008) (quoting

Erickson, 551 U.S. at 94).     Although the Court did not clarify when the plausibility

standard requires factual amplification, it noted that “a pro se complaint however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson, 551 U.S. at 94 (quoting Estelle v. Gamble, 429 U.S. 97, 106, 97 S.

Ct. 285, 50 L. Ed. 2d 251 (1976)).        The Court has examined Plaintiff’s Amended

Complaint and her opposition papers against this backdrop.




                                             5
       2.     Section 1983 and Personal Involvement

       Gibson brings her Fourteenth Amendment claim under 42 U.S.C. § 1983.              Civil

liability is imposed under Section 1983 only upon persons who, acting under color of state

law, deprive an individual of rights, privileges, or immunities secured by the Constitution

and laws. See 42 U.S.C. § 1983.          To succeed on a § 1983 claim, a plaintiff must

establish that the challenged conduct “(1) was attributable to a person acting under color

of state law, and (2) deprived the plaintiff of a right, privilege, or immunity secured by the

Constitution or laws of the United States.” Whalen v. County of Fulton, 126 F.3d 400,

405 (2d Cir. 1997); see also Hubbard v. J.C. Penney Dep’t Store, 05-CV-6042, 2005 WL

1490304, at *1 (W.D.N.Y. June 14, 2005).

       Personal involvement in the deprivation of a federal constitutional right is the sine

qua non of liability under § 1983. See Haygood v. City of New York, 64 F. Supp. 2d 275,

280 (S.D.N.Y. 1999).      It is well settled in this circuit that personal involvement by

defendants in cases alleging constitutional deprivations is a prerequisite to an award of

damages under § 1983. See McKinnon v. Patterson, 568 F.2d 930, 934 (2d Cir. 1977);

Richardson v. Coughlin, 101 F. Supp. 2d 127, 129 (W.D.N.Y. 2000); Pritchett v. Artuz,

No. 99 Civ. 3957 (SAS), 2000 WL 4157, at *5 (S.D.N.Y. Jan. 3, 2000).

       The Second Circuit construes personal involvement in this context to mean “direct

participation, or failure to remedy the alleged wrong after learning of it, or creation of a

policy or custom under which unconstitutional practices occurred, or gross negligence in

managing subordinates.” Black v. Coughlin, 76 F.3d 72, 74 (2d Cir. 1996); see also

Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994). Personal involvement need not be


                                              6
active participation. It can be found “when an official has actual or constructive notice of

unconstitutional practices and demonstrates gross negligence or deliberate indifference

by failing to act.” See Meriwether v. Coughlin, 879 F.2d 1037, 1048 (2d Cir. 1989).

Thus, personal involvement can be established by showing that

              (1) the defendant participated directly in the alleged
              constitutional violation;    (2) the defendant, after being
              informed of the violation through a report or appeal, failed to
              remedy the wrong; (3) the defendant created a policy or
              custom under which unconstitutional practices occurred, or
              allowed the continuance of such a policy or custom; (4) the
              defendant was grossly negligent in supervising subordinates
              who committed the wrongful acts; or (5) the defendant
              exhibited deliberate indifference to others’ rights by failing to
              act on information indicating that constitutional acts were
              occurring.

Liner v. Goord, 582 F. Supp. 2d 431, 433 (W.D.N.Y. 2008) (citing Colon v. Coughlin, 58

F.3d 865, 873 (2d Cir. 1995)); Hayut v. State Univ. of New York, 352 F.3d 733, 753 (2d

Cir. 2003).

B.     Gibson’s     Fourteenth     Amendment       Claim:    Liberty    Interest   in   SHU

Confinement

       The Fourteenth Amendment provides, in pertinent part, that “[n]o State

shall . . . deprive any person of life, liberty, or property, without due process of law; nor

deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const.

amend. XIV.

       There are two broad categories of due process claims—substantive and

procedural.   A substantive due process claim is based upon the deprivation of a

constitutionally protected life, liberty, or property interest. See B.D. v. DeBuono, 130 F.


                                             7
Supp. 2d 401, 431 (S.D.N.Y. 2000). A procedural due process claim is based upon the

deprivation of a protected life, liberty, or property interest, without notice and an

opportunity to be heard. Id. at 432-33. With respect to either type of due process claim

“[t]he threshold issue is always whether the plaintiff has a property or liberty interest

protected by the Constitution.” Narumanchi v. Bd. of Trs. of Conn. State Univ., 850 F.2d

70, 72 (2d Cir. 1988).

       To state a procedural due process claim arising out of a prison disciplinary hearing,

a plaintiff must allege that he or she (1) possessed a liberty interest, and (2) was deprived

of that interest without being afforded sufficient process. See Ortiz v. McBride, 380 F.3d

649, 654 (2d Cir. 2004); Tellier v. Fields, 280 F.3d 69, 79-80 (2d Cir. 2000).

       “A prisoner’s liberty interest is implicated by prison discipline, such as [special

housing unit] confinement, only if the discipline ‘imposes [an] atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.’” Palmer v.

Richards, 364 F.3d 60, 64 (2d Cir. 2004) (quoting Sandin v. Conner, 515 U.S. 472, 484,

115 S. Ct. 2293, 132 L. Ed. 2d 418 (1995)). Such discipline must be unusually onerous.

See Jenkins v. Haubert, 179 F.3d 19, 28 (2d Cir. 1999).

       Two primary factors inform this determination: the conditions and duration of

confinement. See J.S. v. T’Kach, 714 F.3d 99, 106 (2d Cir. 2013); Davis v. Barrett, 576

F.3d 129, 133 (2d Cir. 2009) (quoting Sandin, 515 U.S. at 484) (“Factors relevant to

determining whether the plaintiff endured an ‘atypical and significant hardship’ include

‘the extent to which the conditions of the disciplinary segregation differ from other routine

prison conditions’ and ‘the duration of the disciplinary segregation imposed compared to


                                             8
discretionary confinement.’”).     “Both the conditions and their duration must be

considered, since especially harsh conditions endured for a brief interval and somewhat

harsh conditions endured for a prolonged interval might both be atypical.” Sealey v.

Giltner, 197 F.3d 578, 586 (2d Cir. 1999) (citations omitted).

       As to the conditions of confinement, they are to be considered “in comparison to

the hardships endured by prisoners in general population, as well as prisoners in

administrative and protective confinement, assuming such confinements are imposed in

the ordinary course of prison administration.” Davis v. Barrett, 576 F.3d 129, 134 (2d

Cir. 2009).

       As to the duration of confinement, the Second Circuit has avoided setting bright-

line rules, see Palmer, 364 F.3d at 65, but it has offered some guidance: First,

confinement of longer than 305 days under normal SHU conditions is “a sufficient

departure from the ordinary incidents of prison life to require procedural due process

protections under Sandin.”       Colon v. Howard, 215 F.3d 227, 231 (2d Cir. 2000).

Second, confinement of an intermediate duration—between 101 and 305 days—requires

“development of a detailed record” to assess the conditions of the confinement relative to

ordinary prison conditions. Id. at 232. For this period, the court must “make a fact-

intensive inquiry, examining the actual circumstances of SHU confinement in the case

before it without relying on its familiarity with SHU conditions in previous cases.” Palmer,

364 F.3d at 65 (quotations and internal citations omitted). Only when the particular SHU

conditions are undisputed can the court resolve the issue short of trial. See id. Third,

confinement of less than 101 days could constitute an “atypical and significant hardship”


                                             9
if the conditions are more severe than normal SHU conditions, though typically such

confinement under normal SHU conditions will not give rise to due process rights. See

id.; Palmer v. Goss, No. 02 Civ. 5804 (HB), 2003 WL 22327110, at *6 (S.D.N.Y. Oct. 10,

2003) (noting that courts in the Second Circuit “generally require that the duration of

confinement be at least 100 days” to constitute an “atypical and significant hardship.”)

And finally, claims involving confinement of less than 30 days under normal SHU

conditions may be subject to dismissal without development of a detailed record. See

Palmer, 364 F.3d at 65.

       However, “[i]n the absence of a detailed factual record, [the Second Circuit has]

affirmed dismissal of due process claims only in cases where the period of time spent

in SHU was exceedingly short—less than the 30 days that the Sandin plaintiff spent in

SHU—and there was no indication that the plaintiff endured unusual SHU conditions.”

Id. at 65–66; cf. Blalock v. Jacobsen, No. 13-CV-8332 JMF, 2014 WL 5324326, at *5

(S.D.N.Y. Oct. 20, 2014) (“Even if the relevant period of confinement were sixty-six days,

however, the Court could not conclude as a matter of law that Blalock’s time in

confinement was insufficient to implicate due process rights, as Blalock alleges that the

conditions he suffered in segregated housing were far below the conditions experienced

in general confinement.”). Given that Gibson’s 60-days in SHU confinement is twice as

long as the period of time in which courts may, at this stage in litigation, dismiss such due

process claims in the absence of a detailed factual record, this ground alone is enough

to warrant denial of Defendant Wilkins’ motion to dismiss given the absence of a detailed

factual record at this time.


                                             10
       However, even when the duration of confinement alone does not give rise to due

process rights, courts must also examine the conditions of confinement to determine

whether the confinement as a whole meets the “atypical and significant hardship”

standard.    See, e.g., Bacon v. Phelps, No. 9:15-CV-1502 (DNH/CFH), 2018 WL

4178221, at *6 (N.D.N.Y. July 31, 2018) (“Thus, the length of plaintiff’s SHU confinement

alone does not set forth a constitutional violation.      Assessment of the conditions of

confinement is necessary to determine whether plaintiff had a protected liberty interest.”).

       Applying those standards here, and assuming the duration of Gibson’s

confinement standing alone does not implicate due process, she has sufficiently alleged

that she suffered “atypical and significant hardship” to survive Defendant Wilkins’ motion

to dismiss. Gibson alleges that, while confined in the SHU from December 17, 2015 to

February 15, 2016, she “was subject to endure an extraordinary means of mechanical

physical restraints consisting of handcuffs secured very tightly around her wrists

positioned in front of her body with a restrictive security ‘black box’ over the handcuffs” as

well as “a waist chain tightly secured around [her] waist with a padlock and tightly to the

black box and handcuffs with a padlock” which caused her “great amounts of pain to both

her lower back and wrists.” (Pl. Opp., Docket No. 26, at 10). She also alleges that she

was deprived of her right to one hour of “outdoor out of cell” exercise per day for the entire

60-day sentence in SHU. (Id. at 8-9). These allegations are sufficient to survive a

motion to dismiss.     See, e.g., Ortiz v. McBride, 380 F.3d 649, 655 (2d Cir. 2004)

(allegations that the plaintiff was kept in SHU 24 hours a day, was not permitted an hour

of daily exercise, and was prevented from showering for weeks at a time, could render a


                                             11
90-day SHU sentence an atypical and significant hardship); Holmes v. Grant, No. 03 CIV.

3426 RJH RLE, 2006 WL 851753, at *9 (S.D.N.Y. Mar. 31, 2006) (“The fact that he was

confined in his cell for twenty-four hours a day for thirteen days and forced to wear

restraints whenever he left his cell may be sufficient to establish that his confinement was

“atypical and significant” and thus implicates a liberty interest.”); Aikens v. Royce, No. 14-

CV-663 (KMK), 2016 WL 5720792, at *4 (S.D.N.Y. Sept. 30, 2016) (“Plaintiff is correct

that being denied the opportunity to exercise as a condition of confinement may, in

certain   circumstances       and   in   conjunction    with   other    factors,   result   in

an atypical confinement.”).    Absent a further factual record, the Court is hesitant to

conclude that the conditions Gibson was subject to from December 17, 2015 to February

15, 2016 were not “atypical and significant.” Accordingly, Defendant Wilkins’ motion to

dismiss is denied.

C. Gibson’s Fourteenth Amendment Claim: Liberty Interest in Disciplinary Hearings

       Gibson has also alleged that Defendant Wilkins violated her due process rights by

failing to provide “a written statement of the evidence relied upon and the reason(s) for

the disposition of guilt” stemming from her December 17, 2015 disciplinary proceedings.

(Amend. Compl. ¶¶ 20, 21). “‘[I]t has long been clear that inmates retain due process

rights in prison disciplinary hearings.’” Luna v. Pico, 356 F.3d 481, 487 (2d Cir. 2004)

(quoting Hanrahan v. Doling, 331 F.3d 93, 97 (2d Cir. 2003)). “Certain due process

protections therefore apply where disciplinary proceedings . . . would subject an inmate

to solitary confinement in the SHU.” Id. (internal citations omitted). Accordingly, in

disciplinary proceedings, “[i]nmates are entitled to advance written notice of the charges;


                                             12
a fair and impartial hearing officer; a reasonable opportunity to call witnesses and present

documentary evidence; and a written statement of the disposition, including supporting

facts and reasons for the action taken.” Id. (emphasis added). Although Defendant

Wilkins does not dispute or move to dismiss this allegation in Gibson’s complaint, it bears

mention that Gibson has also sufficiently stated a claim for a violation of due process

stemming from his disciplinary hearing that resulted in the December 17, 2015 to

February 15, 2016 confinement in the SHU.

                                    IV. CONCLUSION

       For the foregoing reasons, the moving Defendant’s motion to dismiss Gibson’s

Fourteenth Amendment Due Process claim is DENIED. Defendants will have 14 days

from the entry date of this decision to file an answer consistent with Rule 12(a)(4)(A).

                                      V. ORDERS

       IT HEREBY IS ORDERED, that the Motion to Dismiss (Docket No. 22) is DENIED.

       FURTHER, that Defendants shall file an answer within 14 days of the entry date

of this decision consistent with Rule 12(a)(4)(A).



       SO ORDERED.

       Dated: March 13, 2019
       Buffalo, New York
                                                         /s/William M. Skretny
                                                         WILLIAM M. SKRETNY
                                                        United States District Judge




                                            13
